Detailed Office Action
The communication dated 3/25/2021 has been entered and fully considered.
Claims 1-20 are pending with claims 1-8 and 11-18 withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II in the reply filed on 3/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 10, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2012/0012031 HUSBAND et al., hereinafter HUSBAND
As for claim 9 and 19, HUSBAND discloses treating cellulosic fibers in a grinder with a particulate material (i.e. a first powder) and the particulate grinding medium (i.e. second powder) [0047].  HUSBAND discloses multiple types of grinding units that can be used [0056].  The fibrous substrate, grinding media, and inorganic particulates are all supplied into the grinder vessel [0072].
HUSBAND discloses that the fibrous cellulosic substrate is microfibrillated during treatment in the mill therefore the Examiner interprets this system as a defibrating mill (i.e. during defibrating).  Further, the cellulosic material may be from a beater or mechanical pulp refiner [0018], therefore the powder addition system can also be considered after a defibrator.  
The inorganic particulate material (first powder) can preferably be 2 microns or less [0028].  The inorganic particulate material (first powder) can be calcium carbonate [0022-0024].
The particulate grinding medium (second powder) can preferably be 0.2 mm to 4.0 mm [0048]; therefore the first and second powders have different sizes.  The particulate grinding 
Subsequent to the grinder is a classifier which can remove the grinding media (second powder) [0058-0059] from the microfibrillated cellulose and inorganic particles (first powder).
As for claims 10 and 20, the microfibrillated cellulose and inorganic particulate material can be used to make paper [0106].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/            Primary Examiner, Art Unit 1748